AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                          ge I of!



                                    UNITED STATES DISTRICT CO                                          T      FEB 2 7 20 0
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                             CLERK, U.S. STRICT COURT
                                                                                                         SOUTHeRN 016.TJIJCT OF C~IFORNIA
                     United States of America                                   JUDGMENT I Bi\ CRIMINAL CASE DEPUTY
                                                                                (For Offenses Committed On or After November I, ~I987Y-
                                     V.

                   Jose De Jesus Rodriguez, Jr.                                 Case Number: 20cr0154-MSB

                                                                                Zainab Khan
                                                                                Defendant's Attorney


REGISTRATION NO. 90530298

THE DEFENDANT:
 lg] pleaded guilty to count(s) 1 of the Superseding Information

 0 was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                         Count Number(s)
8:1325                             AIDING & ABETTING AN ILLEGAL ENTRY                                         1
                                   (Misdemeanor)

 •      The defendant has been found not guilty on count(s)
                                                                          -------------------
  lg]   Counts       1 and 2 of the Information                                  dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                                                   TIME SERVED

  lg] Assessment: $10 WAIVED           lg] Fine: WAIVED
  lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                         February 27, 2020
                                                                         Date of Imposition of Sentence



                                                                                2~~
                                                                         fl:ONORABLE;I2AEL S. BERG
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                       20cr0154-MSB
